Citation Nr: 1727936	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vincent Pastore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for bilateral hearing loss, rated zero percent, effective November 12, 2008. 

This case was previously before the Board in February 2014.  At that time, the Board denied the Veteran's claim for an increased evaluation for hearing loss.   The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court approved an October 2014 Joint Motion for Remand that vacated the Board's February 2014 decision and returned the case to the Board based on lack of notice for a Board hearing.  In a March 2015 Board remand, the case was remanded to the agency of original jurisdiction (AOJ) to provide a Board hearing in light of the Joint Motion for Remand.  The Board remanded the case to the AOJ in November 2015 for further development.  The matter is again before the Board.  

The Veteran presented testimony before the undersigned Veterans Law Judge during an October 2015 video conference hearing at the Albany New York Medical Center.  A transcript of that proceeding is located in the electronic claims folder.  
This case was processed using the Veterans' Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (2016).





FINDING OF FACT

The audiometric evidence has shown the Veteran's hearing acuity to be no worse than Level I in the left ear and Level VI in the right ear.  


CONCLUSION OF LAW

A compensable initial rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code (DC) 6100.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for bilateral hearing loss.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  
The Veteran was afforded multiple VA examinations in connection with his claim, and a clarifying opinion was obtained for the claim.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the VA examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the VA examiners addressed the Veteran's lay accounts of hearing difficulty in various settings.  Furthermore, even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, there has been no allegation of any prejudice caused by a deficiency in the examinations here.  Martinak, 21 Vet. App. 447.  Based on the foregoing, the Board finds the VA examinations are adequate under Martinak and the functional effects of her hearing loss were adequately addressed.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 

Finally, the Board finds that the RO has complied with the 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Here, in the 2015 remand, the Board directed the RO to obtain clarification from a private examiner regarding audiometric testing and to provide the Veteran with a current VA examination.  Such clarification as obtained in a December 2015 response from the private examiner.  Additionally, a May 2016 VA examination was provided.  Thus, compliance has been obtained.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran is currently assigned a 0 percent initial disability rating for his service-connected bilateral hearing loss.  It is his contention that a compensable disability rating is warranted for that disability.

The appropriate disability rating for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a) (b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An August 2009 VA audiological examination found puretone thresholds in decibels as:  

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
35
60
70
70
59
LEFT
20
25
40
40
31

The average puretone thresholds were 59 decibels in the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he had difficulty hearing when performing occupational functions and daily activities.  

On a December 2012 VA audiological examination, puretone thresholds, in decibels, were:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
55
70
75
85
71
LEFT
35
40
55
65
49

The average puretone thresholds were 71 in the right ear and 49 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.  The Veteran stated that the hearing loss did not impact ordinary conditions of daily life, including the ability to work.  The Veteran reported that he has more difficulty hearing on the right side and reports difficulty following conversation.  

In the February 2013 substantive appeal, the Veteran stated that he had "no understanding of conversation in restaurants, outdoors, lectures, etc., where others are conversing."  

On a May 2016 VA audiological examination, puretone thresholds, in decibels, were:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
60
65
75
75
69
LEFT
40
45
55
65
51

The average puretone thresholds were 69 in the right ear and 51 in the left ear.  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he has difficulty hearing in many situations.  

With respect to the July 2013 private audiological evaluation, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results were conveyed in a straightforward graph, the Board finds that it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance).  

Furthermore, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the July 2013 private audiological evaluation was conducted in the manner prescribed.  Here, the clarification of the private audiological evaluation was ordered in the Board's November 2015 remand in regards to the speech discrimination test performed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that when a private examination report is unclear and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed).  The private audiologist performed a CID W-22 test, which the private audiologist asserts is comparable to the Maryland CNC test.  

Accordingly, on the private audiological evaluation in July 2013, puretone thresholds, in decibels, were:

 
 
 
HERTZ
 
 
 
1000
2000
3000
4000
Avg
RIGHT
65
75
80
75
74
LEFT
45
50
55
60
53

The average puretone thresholds were 74 decibels in the right ear and 53 decibels in the left ear.  The CID W-22 speech audiometry revealed a speech recognition ability of 52 percent in the right ear and 88 percent in the left ear.  

The Board finds that a compensable evaluation is not permitted for bilateral hearing loss.  The Veteran's right ear qualifies as an exceptional hearing pattern in the December 2012 and May 2016 VA examinations because the threshold at each of the four specified frequencies was 55 decibels or more.  See 38 C.F.R. § 4.86.  The August 2009 VA examination results in a Roman numeral designation of Level V for the right ear and Level I for the left ear.  Taken together, that is a zero percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  The December 2012 VA examination results in a Roman numeral designation for the right ear of Level VI from both Table VI and VIa.  For the left ear, the Roman numeral designation is Level I.  Taken together, that is a zero percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  The May 2016 VA examination results in a Roman numeral designation of the right ear of Level VI from Table VI and Level V from Table VIa.  For the left ear, the Roman numeral designation is Level I.  Taken together, that is a zero percent evaluation.  See 38 C.F.R. § 4.85, Table VII.  

The Veteran's July 2013 private audiological examination is not probative because it does not contain a Maryland CNC test.  Although the medical provider submitted a statement indicating that the CID W-22 Auditory Speech Discrimination Test is comparable to the Maryland CNC speech discrimination test, the CID W-22 does not comply with 38 C.F.R. § 4.85 requirement that an examination for hearing impairment for VA purposes must include the Maryland CNC.  Therefore, the July 2013 private audiological examination is not adequate for rating purposes.  .  

Based on the foregoing information, the Board does not find that, at any point in time during the appeal period, the Veteran's bilateral hearing loss disability warranted a compensable initial disability rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


